Exhibit (10)(c)(4)(a)

 

AMENDMENT TO CHANGE IN CONTROL AGREEMENT

 

 

THIS AMENDMENT  (this “Amendment”), effective as of October 23, 2003, by and
between ALLTEL Corporation, a Delaware corporation (the “Corporation”), and
Francis X. Frantz (“Executive”), amends that certain Agreement, dated as of
October 24, 1994, by and between the Corporation and Executive (the
“Agreement”).

 

In consideration of the mutual covenants and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree to amend the Agreement as follows:

 

1.  Section 1(C) of the Agreement is hereby amended by deleting subsection (iv)
in its entirety and changing subsection (iii) to read as follows:

 

(iii) The consummation of (A) a merger or consolidation of the Corporation,
statutory share exchange, or other similar transaction with another corporation,
partnership, or other entity or enterprise in which either the Corporation is
not the surviving or continuing corporation or shares of common stock of the
Corporation are to be converted into or exchanged for cash, securities other
than common stock of the Corporation, or other property, (B) a sale or
disposition of all or substantially all of the assets of the Corporation, or (C)
the dissolution of the Corporation.

 

2.  Section 2 of the Agreement is hereby amended by deleting the first sentence
of Section 2 in its entirety and substituting the following sentence therefor:

 

This Agreement shall become effective on the date hereof and, subject to the
second sentence of this Section 2, shall continue in effect until the earliest
of (i) a Date of Termination in accordance with Section 6 or the death of the
Executive shall have occurred prior to a Change in Control, (ii) if a Payment
Trigger shall have occurred during the term of this Agreement, the performance
by the Corporation of all its obligations, and the satisfaction by the
Corporation of all its obligations and liabilities, under this Agreement, (iii)
December 31, 2007 if, as of December 31, 2007, a Change in Control shall not
have occurred and be continuing, or (iv) in the event, as of December 31, 2007,
a Change in Control shall have occurred and be continuing, either the expiration
of such period thereafter within which a Payment Trigger does not or can not
occur or the ensuing occurrence of a Payment Trigger and the performance by the
Corporation of all of its obligations and liabilities under this Agreement.

 

3.  As amended hereby, the Agreement shall be and remain in full force and
effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

 

ALLTEL CORPORATION

 

 

 

 

 

By:

/s/ Scott T. Ford

 

 

Scott T. Ford

 

President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

  /s/ Francis X. Frantz

 

 

Francis X. Frantz

 

 

 

--------------------------------------------------------------------------------